DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of the Claims
2.	Claims 1-2, 4-10 are currently pending. Claim 10 is withdrawn as being drawn to a non elected invention. Claims 1-2, 4-9 are currently under examination. This office action is in response to the amendment filed on 01/25/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 4 it is not clear if the indicated components must be separate in the composition from the polymer or can be monomers that are a part of the polymer rendering the claim indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Schuler (US 2001/0027241 A1). 
Concerning claim 6-9 Schuler teaches a polymer which includes a alkyl (meth)Acrylate a vinyl acromatic compound and an ethylenically unsaturated  acid (paragraphs 0001-0005) which is used as a pressure sensitive adhesive (paragraph 0006). 
Schuler further teaches an example of a polymer which is made from two monomer feed streams with one feed stream having monomers of  3.75 grams of acrylic acid, 123.75 g of methyl acrylate, and 622.5g of butyl acrylate (paragraphs 0093-0094) and the second feed stream having monomers of (3.75g of acrylic acid, 108.75 g of methyl acrylate, 510g of butyl acrylate, 112.5g of ethylhexyl acrylate and 15.0 grams of styrene (paragraph 0095).  In each of these feed streams the acrylic acid is present in an amount of less than 1 wt% of monomers and as such the final polymer would have the acid monomer present in an amount of less than 1 wt%.  Schuler indicates that this copolymer has a total amount of acrylic acid in the copolymer of 0.5 wt%, with 0.25 wt% being in each of the feed streams (paragraphs 0105 Table 1 example 4). Schuler further indicates that the polymer is tested as a pressure sensitive adhesive (paragraph 0106 and 0071-0077) thereby indicating that the polymer composition is a pressure sensitive adhesive composition. It should be noted that ethyhexyl acrylate and butyl acrylate are both listed among the claimed relatively low glass transition temperature monomers and styrene and acrylic acid are listed amount the claimed relatively high glass transition temperature  monomers. Additionally the example of Schuler does not indicate the presence of ethyl acrylate, vinyl acetate or alpha methyl styrene. As such the exemplary composition of Schuler teaches the claimed pressure sensitive adhesive composition. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gerst (US 6,254,985 B1) in view of Gower (Gower, Mark et al, “Comparison of Styrene with Methyl Methacrylate copolymers on the Adhesive Performance and Peeling Master Curves of Acrylate Pressure Sensitive Adhesives”, 2005, Macromolecular Chemistry and Physics, 206 pg 1015-1027) and as is evidenced by Suzuki (US 2010/0099318 A1) .
Concerning claim 1 Gerst teaches a pressure sensitive adhesive composition comprising an aqueous polymer dispersion where the polymer comprises 
from 60 to 85 wt% of a mixture comprising at least one C4 alkyl acrylate and at least one C6-C12alkyl acrylate
from 5 to 30% wt % of ethylenically unsaturated compounds having a glass transition temperature of above 0 °C and having no functional groups other than the ethylenically unsaturated group
from 0 to 10  wt% of ethylenically unsaturated compounds having at least one acid group (column 1 lines 1-20). 
The preferred C4 alkyl acrylate is n-butyl acrylate, and the preferred C6-C12alkyl acrylate is 2-ethylhexyl acrylate (column 2 lines 1-10). The C4 alkyl acrylate is indicated to be present in an amount of from 15 to 85 wt% and the C6-C12alkyl acrylate is also indicated to be present in an amount of 85 to 15 wt% by total amount of these monomers (column 2 lines 5-18).  This would indicate that given the amount of these monomers present in the polymer that the preferred n-butyl acrylate is present in an amount of from 9 to 80.75 wt% of the polymer and that the preferred 2-ethylhexyl acrylate is also present in an amount of from 9 to 80.75 wt% of the polymer, both of which are overlapping ranges with the claimed ranges
The preferred monomers have a glass transition temperature of above 0°C are indicated to preferably be methyl(meth)acrylate and styrene (column 2 lines 30-40 and 55-56). Given that each of these monomers can be present without being in a mixture this means that the amount of methyl methacrylate can vary between 0 to 30 wt% and the amount of styrene can vary from 0 to 30 wt% of the polymer both of which are overlapping ranges with the claimed ranges. 
The preferred acid monomers are indicated to be acrylic or methacrylic acid (column 2 lines 55-65). This indicates that (meth)acrylic acid can be present in an amount  of from 0 to 10% by weight which is an overlapping range with the claimed range and would also indicate an overlapping range with the claimed acid content. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.I.
Gerst does not specifically indicate that all 5 of the claimed monomers are present in the same polymer and does not specifically indicate the particularly claimed amounts of each monomer but does teaches that improved adhesion and/or cohesion is important (column 1 lines 60-65).  And that the glass transition temperature of the polymer is from -60 to 10 °C (column 3 lines 15-20)
Gower is drawn to pressure sensitive adhesives which are indicated to include butyl acrylate and/or ethylhexyl acrylate (pg 1015 column 2 paragraph 2) with secondary monomers such as methyl methacrylate and styrene as well as acrylic acid (pg 1016 column 1 paragraph 1-2). Gower teaches examples of polymers made from ethylhexyl acrylate butyl acrylate and acrylic acid with either methyl methacrylate, styrene or a combination of the two (pg 1016 column 2 paragraph 3 pg 1017 Table 1), thereby indicating that combinations of the specifically indicated monomers together to form a pressure sensitive adhesive are known and that styrene and methyl methacylate can be used together.
Gower indicates that butyl acrylate and ethylhexyl acrylate as homopolymer or copolymer provide tacky dried polymer films with low glass transition temperatures abut poor resistance to shear and low room temperature peel resistance (pg 1016 column 1 paragraph 1). To raise the room temperature performace of such polymer it is necessary to raise their glass transition temperature (Tg) by use of hardening monomers such as methyl methacrylate and styrene to achieve a Tg suitable for use as a pressure sensitive adhesive for room temperature applications (pg 1016 column 1 paragraph 1). 
Acrylic acid as a monomer is known to improve latex colloidal stability and can also lead to enhanced adhesion (pg 1016 column 1 paragraph 2) and is also indicated to influence the cohesive to adhesive failure transition due to the presence of transient crosslinks (pg 1020 column 1 paragraph 1). 
Increasing amounts of methyl methacrylate are indicated to lower gel contents (pg 1016 column 1 paragraph 2) and to increase the relaxation time of the polymer, as well as increase the entanglement and dissipation of energy under high stress of the polymer in comparison to styrene (pg 1026 column 2 paragraph 1). 
Increasing the amount of styrene results in reduction of gel content, reduced chain branching and increase weight average molecular weight of the polymer (pg 1016 column 1 paragraph 2) but also causes a reduction in the loop tack of polymer in comparison to Methyl methacrylate (pg 1025 column 2 paragraph 2) as well as in peel resistance (pg 1026 column 2 paragraph 1). 
It should be noticed that methyl methacrylate is indicated to have a Tg of 105 °C and styrene is indicated to have a Tg of 107 °C (pg1016 column 2 paragraph 3). 
Suzuki is drawn to acrylic pressure sensitive adhesives and provides evidence as to the glass transition temperature values of the homopolymers of various monomers and indicates that 2-ethylhexyl acrylate has a Tg of -70 °C, butyl acrylate has a Tg of -54 °C, acrylic acid has a Tg of 106 °C and methacrylic acid has a Tg of 228 °C (paragraph 0042). 
It is well known in the art that the providing a larger weight fraction of a monomer that has a homopolymer with a higher glass transition temperature would result in a higher glass transition temperature of the final copolymer and that inversely that providing a larger weight fraction of a monomer that has a homopolymer with a lower glass transition temperature would result in a lower glass transition temperature. Therefor the glass transition temperature of an copolymer can be determined by the Tg of the homopolymers of the monomers used and the weight fraction of each of the monomers. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.II.A. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed monomers together in the pressure sensitive polymer of Gerst because Gerst teaches that each of the monomers is a preferable monomer and Gower provides examples of the monomers being use together and to optimize the amount of each of the monomers for the purpose of tailoring the glass transition temperature, cohesive properties and adhesive properties of the polymer composition of Gerst because Gower teaches that the glass transition temperature is affected by the amounts of monomers selected and helps provide improved room temperature properties while also indicating additional cohesive and adhesive properties affected by the amounts of the claimed monomers and the claimed acid content.
	Concerning claim 2 Gerst in view of Gower does not require the use of one of the indicated compounds and as such would teach the claimed composition. 
Concerning claim 4 Gerst as is indicated above teaches that methacrylic acid is one of the preferred acid monomers (column 2 lines 55-65) and is also a carboxylic acid. 
It would have been obvious to one of ordinary skill in the art to use methacrylic acid as the acid monomer in the pressure sensitive adhesive composition of Gerst in view of Gower because Gerst teaches that methacrylic acid is a preferred monomer.
Concerning claim 5 Gerst further teaches that the glass transition temperature of the polymer is in a range of -60 to 10 °C (column 3 lines 15-20) which is an overlapping range with the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed glass transition temperature for the pressure sensitive composition of Gerst in view of Gower because Gerst teaches an overlapping range with the claimed range. 

6.	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gerst (US 6,254,985 B1).
Concerning claims 6-9  Gerst teaches a pressure sensitive adhesive composition comprising an aquesous polymer dispersion where the polymer comprises 
from 60 to 85 wt% of a mixture comprising at least one C4 alkyl acrylate and at least one C6-C12alkyl acrylate
from 5 to 30% wt % of ethylenically unsaturated compounds having a glass transition temperature of above 0 °C and having no functional groups other than the ethylenically unsaturated group
from 0 to 10  wt% of ethylenically unsaturated compounds having at least one acid group (column 1 lines 1-20). 
The preferred C4 alkyl acrylate is n-butyl acrylate, and the preferred C6-C12alkyl acrylate is 2-ethylhexyl acrylate (column 2 lines 1-10). The preferred monomers have a glass transition temperature of above 0°C are indicated to preferably be methyl(meth)acrylate and styrene (column 2 lines 30-40 and 55-56). 
Gerst teaches an example of a pressure sensitive adhesive that is made from 70 wt% ethylhexyl acrylate, 14 wt% butyl acrylate, 15 wt% methyl methacrylate and 1 wt% acrylic acid (column 8 lines 20-60 Table 1 example 1). 
This example includes the specifically claimed monomers which would therefore have the indicated glass transition temperatures.  This example differs from the claim composition in that it has 1 wt% of acid monomer in comparison to the claimed acid content of less than 1% by weight.
However Gerst teaches a preferable range of the acid monomer which is from 0.1 to 3 weight % column 3 lines 5-20).  This amount of acid monomer overlaps with the claimed acid content of less than 1 wt%. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the amount of acrylic acid in the exemplary acrylic copolymer of Gerst in order to have the claimed acid content because Gerst teaches an amount of the acid monomer which provides an overlapping acid content with the claimed acid content. 

Response to Arguments
7.	Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive. Applicant argues with regard to the rejection over Gerst in view of Grower that there is no teaching or suggestion in Gerst of each component of pending claim 1, particularly of the amounts of methyl methacrylate and styrene. As demonstrated in the Examples, the claimed compositions, including the claimed amounts of methyl methacrylate and styrene, result in PSAs exhibiting improved adhesive performance, without sacrificing cohesion, at lower temperatures. In particular, Inventive Examples IE1-3 and Comparative Examples CEI-2 prove that the embodiments falling within the scope of claim 1 provide significant and unexpected improvement in adhesion on multiple substrates (coated paper, direct thermal paper and PET) at room temperature as well as at low temperature, without compromising the cohesive strength, and with desirable failure mode. Gerst is totally silent on adhesive and cohesive properties at lower temperatures. Therefore, when facing the technical problem to be solved by the present application, those 7General Business Serial No. 16/640,627Docket No.: 81115-US-PCTAmendment Dated January 25, 2022Reply to Office Action of August 25, 2021skilled in the art cannot select methyl methacrylate and styrene from the wide selection of monomers given in Gerst, much less determine the weight of these components. This is because Gerst does not suggest which monomer to choose and how to adjust the weight percentage of each component in order to prepare a PSA with improved adhesion without compromising the cohesion over a wide range of temperatures. In other words, Gerst does not and cannot provide any suggestion for the role of the combination of methyl methacrylate and styrene in solving the technical problems of the present invention, since Gerst does not even recognize the technical problems of the present invention. Accordingly, a skilled artisan at the time of the present invention looking at Gerst, even together with Gower and/or Suzuki, would not have conceived of the compositions recited in claim 1 which exhibit improved performance at lower temperatures. 
This argument is not found to be persuasive because Gerst teaches that both  the preferred monomers having a glass transition temperature of above 0 are indicated to be methyl (meth)acrylate or styrene  (column 2 lines 55-56) which would indicate of the three possible preferred monomers for group of monomer (b) indicated by Gerst two of the three preferred monomers are methyl methacrylate and styrene. Additionally the reference of Gower teaches examples of polymers made from ethylhexyl acrylate butyl acrylate and acrylic acid with either methyl methacrylate, styrene or a combination of the two (pg 1016 column 2 paragraph 3 pg 1017 Table 1), thereby indicating that combinations of the specifically indicated monomers together to form a pressure sensitive adhesive are known and that styrene and methyl methacylate can be used together. Additionally,  Gower indicates that increasing amounts of methyl methacrylate are indicated to lower gel contents (pg 1016 column 1 paragraph 2) and to increase the relaxation time of the polymer, as well as increase the entanglement and dissipation of energy under high stress of the polymer in comparison to styrene (pg 1026 column 2 paragraph 1). Increasing the amount of styrene results in reduction of gel content, reduced chain branching and increase weight average molecular weight of the polymer (pg 1016 column 1 paragraph 2) but also causes a reduction in the loop tack of polymer in comparison to Methyl methacrylate (pg 1025 column 2 paragraph 2) as well as in peel resistance (pg 1026 column 2 paragraph 1).  Gower also recognizes that altering the glass transition temperature of the polymer would have an effect on at what temperature the polymer would be useful as an adhesive (pg 1016 column 1 paragraph 1) thereby recognizing that the different monomers can have an effect on the adhesive properties of the polymers at different temperatures. 
This indicates that one of ordinary skill in the art at the time of filling would recognize that the preferred monomers of methyl methacrylate and styrene of Gerst would be capable of being used together in the adhesive and that each monomer would provide different properties to the final adhesive and so using each monomer in a particular amount would allow for tailoring the properties of the polymer. This as is indicated in the rejection above would allow one to combine the preferable monomers together to mix methyl methacrylate and styrene and would make it obvious to one of ordinary skill in the art at the time of filling to optimize the amount of each of the preferred monomers in order to tailor the properties of the adhesive composition. 
Concerning the indication of unexpected result the results provided to do not appear to provide unexpected results as the difference between the inventive composition and the comparative composition is that a portion of the methyl methacrylate of the inventive composition is replaced with additional acrylic acid to give the comparative example.  It should be noted that comparative example CE2 the composition ins indicated to be altered to additionally include 10% of a tackifiere and as such can not be directed compared to the inventive examples that do not includes this. As such only comparisons between the inventive examples and CE-1 can be made. No comparative examples are provided to indicate any particular properties formed by the claimed amount of styrene or methyl methacrylate. Both the comparative example and the inventive example have each of the claimed monomers in the claimed amounts with the comparative example having only slightly to much acid monomer present in the polymer but with all listed monomers being present in the claimed amounts. The room temperature results indicate slight increases in the peel strength and the loop strength of the polymers which have increased amounts of methyl methacrylate and less acrylic acid. This does not however provide an unexpected result as both acrylic acid and methyl methacrylate are known to affect the properties of an adhesive and as is indicated above Gower indicates that methyl methacrylate is known to provide increased loop tack and peel resistance compared to other monomers (pg 1025 column 2 paragraph 2 pg 1026 column 2 paragraph 1) and so it is not surprising that increasing the amount of this monomer has an effect on these properties and would be obtainable by optimization by routine experimentation. Concerning the indication of low temperature adhesion it is not clear that the examples provided by applicant in Table 2 of applicants specification actually indicates an improvement in low temperature adhesion. Some combinations of substrates seem to indicate an improvement of some adhesive properties, but others seem to show a decrease in the low temperature properties and others appear to be identical. As such it is not clear results applicant is pointing to indicate unexpected results as the data provided only seems to indicate that different substrates provide different adhesion properties to the adhesives which is not unexpected especially as differing amounts of acrylic acid would be expected to have an affect on the adhesive properties of the adhesives as is indicated by Gower. This increased adhesion caused by acrylic acid would be particularly dependent on the substrates which are used to measure the adhesion as it would depend on the interaction between the carboxylic acid group and the substrate surface.  As such the properties indicated by applicant are not unexpected as the differing adhesion to different substrates would be expected to result from the differing amounts of acrylic acid in the adhesives. Additionally the data provided does not appear to be commensurate with the scope of the claims as the comparative examples is only very slightly off of the maximum amount of the acid content of the polymer (comparative examples give 1 wt% of acid content and claims indicate less than 1 percent) and the indicated inventive examples teach 0.4, 0.5 and 0.6 wt% of acid monomer. As such values in the claimed range of less than 1 percent by weight would be closer to the comparative example than to the inventive examples and as such the provided data does not appear to be commensurate with the scope of the claims as values such as an acid content of 0.99 would be expected to be much closer to the comparative example that to that of the indicated inventive examples.  As such since the data provided does not indicate unexpected results and is not commensurate with the scope of the claims the rejections of Gerst in view of Gower are maintained. 
Applicant argues with regard to claim 6 there is no teaching in Gerst of a monomer having a relatively-high glass transition temperature of not less than 100°C. Examples of suitable monomers include styrene, methyl methacrylate, acrylic acid, and combinations thereof. As discussed above, there is no discussion in Gerst regarding the selection of such monomers, much less in what quantities, that would have enabled a skilled artisan to produce the claimed PSAs which exhibit improved adhesive performance without comprising cohesion over a wide range of temperatures, namely lower temperatures. 
This argument is not found to be persuasive as Girst indicates that methyl methacrylate and styrene are each known as preferable monomers (column 2 lines 30-40 and 55-56). 
Gerst teaches an example of a pressure sensitive adhesive that is made from 70 wt% ethylhexyl acrylate, 14 wt% butyl acrylate, 15 wt% methyl methacrylate and 1 wt% acrylic acid (column 8 lines 20-60 Table 1 example 1). 
This example includes the specifically claimed monomers which would therefore have the indicated glass transition temperatures.  This example differs from the claim composition in that it has 1 wt% of acid monomer in comparison to the claimed acid content of less than 1% by weight.
However Gerst teaches a preferable range of the acid monomer which is from 0.1 to 3 weight % column 3 lines 5-20).  This amount of acid monomer overlaps with the claimed acid content of less than 1 wt%. 
Given as is indicated above applicant does not provide evidence to indicate unexpected results of the amount of the acid monomer, altering the amount of the acid monomer of the exemplary polymer to a value that is within the broadly disclosed amount of acid monomer to give the claimed polymer would be obvious to one of ordinary skill in the art. 
As such the rejections over Gerst are maintained. 
                                                                                     Conclusion
8.	Claims 1-2, 4-9 are rejected. No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763